Case 7:19-mj-00885 Dooument 1 Filed on 04/19/19 in TXSD Page 1 of 1

AO 91 (Rev 8/0l) CriminalComplaint

 

 

 

‘ ’ ' U§`oumem Distrl'gttr<')fT§o:t::.!l.“'sre
.Umted States Dlstrlct Court
soUTHERN DISTRICT oF TExAs APR 118 2019
McALLEN DIvIsIoN ' ‘
name .1. eradIev; G!efk

UNlTED'STATES OF AMERICA
V- y CRIMINAL COMPLAINT
Raymundo Vargas-Albino

Case Number: M-19~0885-M

lAE YOB: 1 996
Mexico
(Name and Address ot` Defendant)

l, the undersigned complainant being duly sworn state the following is true and__correct to the best of my
knowledge and belief. On or about l April 17, 2019 in Starr COunty, in

the ` ' Southern District of Texas
(Track Statuto)y Language of Otense)
being then and there an alien who had previously been deporte_d from the United States to Mexico in pursuance of law, and thereafter
was found near La Grulla, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the _

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Raymundo Vargas-Albino was encountered by Border Patrol Agents near La Grulla, Texas on April 17, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 17, 2019, near Rio Grande City, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on February 18, 2016, through Ysleta, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security, On February 17,'2016, the Defendant was convicted 0f8 USC 1326 Re-Entry of a Removed Alien and was
sentenced to time served.

Continued on the attached sheet and made apart of this complaint: |:|Yes lN
pFHASP Savin¢\ bi P\`m,zcl '

F

1110/1151 ~1|1¢111¢1@ 1> »o¢\m
Sworn to befo eme and subscribed in my presence, Signature o C
April 19, 2019 Y).'Zz W\,\_~ Kel|en Meador \__ t Senior Patrol Agent

Peter E. Ormsby , U.S. Magistrate Judge 1 / ; M

Name and Title of Judicial Officer »‘ Signature of Judicial Officer

 

 

 

 

